Citation Nr: 0741023	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-31 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at St. Luke's Hospital in 
Orlando, Florida, on December 13, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.

In October 2007, the veteran was afforded a hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on December 13, 2005, in connection with private 
hospital emergency room treatment at St. Luke's Hospital.

2.  In December 2005, the veteran was service connected for 
post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling.

3.  The evidence establishes that the veteran's treatment at 
St. Luke's Hospital was not for emergency services.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred on 
December 13, 2005 are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment provided on December 13, 
2005, at St. Luke's Hospital.  Records from St. Luke's 
Hospital indicate that the veteran went to the emergency room 
with complaints of right knee discomfort and swelling that 
began the evening before.  

Because the medical expenses incurred on December 13, 2005 
were not authorized, the next determination that must be made 
is whether the veteran is entitled to reimbursement or 
payment by VA of such unauthorized medical expenses.  

Unauthorized medical expenses may be paid or reimbursed 
pursuant to either 38 U.S.C.A. §§ 1728 or 1725.

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, all of the three criteria 
under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. 
Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 
17.53, 17.54.  

In December 2005, service connection was in effect for PTSD, 
evaluated as 100 percent disabling.  The veteran does not 
argue, nor do the medical records show, that his medical 
treatment was related in any way to any of his service-
connected disability.  Thus, the Board finds that the veteran 
was not treated for a service-connected disability on 
December 13, 2006, nor was the condition, for which he was 
treated, either associated with or aggravating an adjudicated 
service-connected disability.  

In short, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A.  § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The July 2005 statement of the case (SOC) stated that the 
veteran did not meet the criteria for authorization of VA 
payment for this episode of care because it was non-emergent.  

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the treatment rendered to the veteran at St. Luke's Hospital 
on December 13, 2005, was not rendered for "emergency 
treatment" as defined by applicable law and a VA facility 
was feasibly available.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. 
§ 17.1002(c)&(d).

The treatment records from St. Luke's Hospital, dated 
December 13, 2005, state that the veteran was treated in the 
emergency room for complaints of right knee "discomfort" 
and "swelling".  He reported having a locking sensation 
over the past year in the lateral aspect of the right knee, 
which usually resolved by squatting.  The prior evening he 
had a locking sensation and was unable to fully extend his 
knee.  He was unable to get full relief from squatting and 
had some discomfort and swelling since.  He denied any 
twisting motion or injury.  

Physical examination showed good range of motion of all 
extremities, some diffuse tenderness along the lateral aspect 
with some mild edema of the right knee.  There was no obvious 
drawer sign or ligamental laxity.  X-rays showed some minimal 
joint space narrowing.  He was diagnosed as having right knee 
pain, presumptive meniscus injury and was discharged with 
instructions to ice the knee with activity.  

The Board must find that the private treatment record in 
question provides evidence against this claim, clearly 
indicating that delay in seeking immediate medical attention 
would be hazardous to the life or health of the veteran.  The 
treatment record does not indicate why the veteran could not 
have gone to the VA Medical Center.

During the October 2007 personal hearing, the veteran stated 
that he heard a pop in his knee when he made some motion and 
subsequently felt excruciating pain.  He attempted to contact 
the Veteran's Hospital in Jacksonville, but they were closed 
as it was 4:00 pm on Friday afternoon.  He was disoriented 
from the pain and all he could think about was taking care of 
the pain.  He stated that the pain was so severe that he 
thought it might have been life threatening as far as an 
artery or a major problem, so he drove himself very slowly to 
a private hospital.  He stated that he needed immediate care 
due to the pain.  

As an initial matter, the Board finds that the veteran's 
testimony is not credible as it is inconsistent with the 
private medical records.  He stated that his knee popped when 
he made some motion and was in excruciating pain.  The 
medical records, however, state that he denied any twisting 
motion or injury.  In addition, the medical records stated 
that the pain began the evening before, whereas the veteran 
stated that he immediately sought treatment when the pain 
began.  Furthermore, the veteran stated that he attempted to 
get VA treatment, but they were closed as it was 4:00 pm on a 
Friday.  However, December 13, 2005, the date treatment was 
received, was a Tuesday.  Therefore, the veteran's statements 
are not credible and the medical evidence is found more 
probative to the issue on appeal, because evidence 
contemporaneous with an event is generally more reliable than 
statements made much later recalling the details of the 
event.

The medical records from St. Luke's Hospital do not show that 
the veteran's condition was emergent and provide highly 
probative evidence against his claim.  The physician reported 
only some diffuse tenderness on physical examination.  There 
is no indication that the veteran experienced severe pain due 
to his right knee condition.  In fact, the veteran himself 
reported having only "some discomfort".  Furthermore, 
treatment for the condition was merely icing it after 
activity.  There is no evidence that the veteran's condition 
was very serious in any way.  Therefore, the veteran has not 
shown that delay in seeking immediate medical attention would 
have been hazardous to his life or health.

It is important for the veteran to understand that VA care is 
not a health plan that is responsible for treating and paying 
for the treatment of all of his health concerns.  In only 
very limited circumstances can the VA be held to pay for 
treatment from a private hospital for a condition that has no 
connection with the veteran's military service.

In order to establish entitlement to reimbursement, the 
veteran must satisfy the enumerated criteria.  Accordingly, 
the evidence fails to satisfy the requisite criteria for 
payment or reimbursement of the expenses being claimed.  38 
C.F.R. § 1725; 38 C.F.R. § 17.1002.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the VCAA 
and its implementing regulations do not apply to claims for 
benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

ORDER

Payment or reimbursement of expenses for private medical 
treatment provided at St. Luke's Hospital in Orlando, 
Florida, on December 13, 2005, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


